         Case 2:19-cr-00719-MAK Document 39 Filed 04/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                    : CRIMINAL ACTION
                                             :
                     v.                      : NO. 19-719
                                             :
 SANTIAGO JEREZ                              :


                                         ORDER

       AND NOW, this 30th day of April 2020, upon considering the Defendant’s Motion to

suppress (ECF Doc. No. 29), the United States’ Opposition (ECF Doc. No. 30), supplemental

production of impounded investigative documents with counsel’s consent, the Defendant and the

United States waiving an evidentiary hearing, and for reasons in the accompanying Memorandum,

it is ORDERED the Defendant’s Motion to suppress (ECF Doc. No. 29) is DENIED.



                                                  _____________________
                                                  KEARNEY, J.
